DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/09/2022 has overcome every claim objection and 112 rejection previously set forth in the non-final office action filed 7/01/2022. Claims 1-2, 4-14 and 17-23 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 9/09/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on Page 9 of the Remarks that the primary reference of Heinonen (US 2008/0202526 A1) does not disclose determining two curves of two different gas concentrations, and determining a similarity indicator between these curves; but rather discloses measuring two values and comparing them with one another. The Examiner respectfully notes that Figure 3 Heinonen clearly shows two distinct curves of two different gas concentrations (Figure 3 presents CO2 concentration waveform 30 and O2 concentration waveform 31 with respect to time, therefore the curves represent gas concentrations, Paragraph 0027) and that Paragraphs 0008-0009 describe the process of determining a similarity between the two curves in order to determine the prescience of a leak (simultaneous changes of both gas concentrations toward a known ambient value is indicative of a leak, Paragraphs 0008-0009; therefore a degree of similarity between the two gas concentrations is determined and/or analyzed). Therefore, the reference of Heinonen meets the claim language as currently presented. 
	Applicant also argues on Pages 9-10 of the Remarks that the secondary reference of Von Blumenthal (US 2010/0139659 A1) describes determining the phase shift between two curves of the same gas, not two different gases. Although the Examiner agrees with this assertion of the gases being the same, the reference to Von Blumenthal was used primarily as evidence that the method of comparing two gas curves over time with respect to their phase shifts is a known method of determining and/or analyzing the similarity between two curves. Although Von Blumenthal does not relate the phase shift determination to a leak detection, The Examiner notes that Heinonen’s method of determining a gas leak involves monitoring the behavior of two gas concentration curves with respect to one another (i.e. the similarity between two curves), therefore, it would have been obvious to also determine the phase shift between the two curves, in order to provide a more comprehensive comparison of Heinonen’s gas concentration curves over time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-12, 14, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinonen (US 2008/0202526 A1) in view of Von Blumenthal (US 2010/0139659 A1) and in further view of http://www.cybis.se/wiki/index.php/Correlation_analysis.
	Regarding claim 1, Heinonen discloses a process for the detection of a leak (leak detecting method, Abstract)  in a patient gas module (patient gas sampling port 10, Figure 1) which suctions and analyzes a continuous sample gas stream from a ventilated patient (gas monitor means 15 includes a pump generating vacuum pressure and suctioning breathing gas through sampling line 16 for analysis, Paragraph 0023), the process comprising the steps of: determining a first time curve of a carbon dioxide concentration in a breathing gas mixture of the patient (Figure 3 shows concentration curve of CO2 with respect to time and breath pattern, Paragraph 0027 and Figure 3); determining a second time curve of a concentration of another gas in the breathing gas mixture, which other gas is different from carbon dioxide (Figure 3 shows concentration curve of O2 with respect to time and breath pattern, O2 being a different gas from carbon dioxide, Paragraph 0027 and Figure 3); determining a similarity indicator between the first time curve and the second time curve (identification of simultaneous changes in the two measured gas concentrations, the gases being CO2 and O2; therefore a degree of similarity between the two measured gases is identified and monitored, Paragraphs 0008-0009); and detecting the leak based on the similarity indicator (simultaneous changes of both measured gases toward a known ambient air concentration is indicative of a leak, Paragraphs 0008-0009; in other words, when both the measured gases simultaneously drop towards a known value, i.e. changing in a similar manner, this is indicative of a gas sampling leak).
	Although Heinonen describes a method of analyzing the similarity between two gas concentrations curves, Heinonen does not explicitly state this similarity being a statistical similarity indicator. 
	However, the information provided by the NPL document cited above describes the concept of statistically comparing two curves with one another, by calculating a value of co-variance between two curves, commonly known as correlation analysis.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinonen’s similarity determination to be a statistical measurement of co-variance between two curves, as taught by the NPL document, as preforming statistical correlation analysis between two curves is a commonly used method of comparing two curves that is well known in the art, and would provide a quantitative measurement of how similar or different the two gas concentrations are with respect to one another over time. 
	Additionally, although Heinonen describes a method of analyzing the similarity between two gas concentration curves for the purpose of detecting a leak, Heinonen is silent on the similarity corresponding to a phase shift between the first curve and the second curve.
	However, Von Blumenthal teaches a device and process for controlling a respirator (Abstract) which teaches comparing two gas curves with respect to a phase shift between the two curves (the time curves of oxygen concentration and SPO2 are compared with one another on the basis of the locations of rising flanks, sloping flanks, max, min, zero passages and a time difference or phase shift is determined, Paragraph 0072).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Heinonen’s leak detection method to include the analysis of a phase shift between the two gas concentration curves, as this would provide a more comprehensive comparison of the two curves with regards to similarity and provide a means of determining any potential time lags between the two curves. 
	Regarding claim 2, Heinonen further teaches wherein the other gas is oxygen (concentration of O2 is measured, Paragraph 0009 and Figure 3).
	Regarding claim 4, Heinonen further teaches wherein the determination of the similarity indicator comprises of determining a deformation in the first curve or in the second curve which determined deformation is peculiar to a leak (See Figure 4 which shows CO2 and O2 concentrations over synchronized breaths, in which the drops (deformations) in the concentrations are shown as points 43, 44, and 45 and are indicative of a leak, Paragraph 0028)).
	Regarding claim 5, Von Blumenthal further teaches wherein the similarity indicator is an indicator of a symmetry between the first curve and the second curve (the time curves of oxygen concentration and SPO2 are compared with one another on the basis of the locations of rising flanks, sloping flanks, max, min, zero passages, Paragraph 0072, knowing the locations of the max and min of each respective curve would provide an indicator of symmetry between the two curves).
	Regarding claim 6, Heinonen further teaches wherein the similarity indicator is a covariance between the first time curve and the second time curve of the concentrations (identification of simultaneous changes in two measured gas concentrations, gases being CO2 and O2; therefore the co-variance of the two measured gases is identified, Paragraphs 0008-0009).  Additionally, the NPL document cited above describes the method of calculating a value of co-variance between two curves for the purpose of correlation analysis between two curves). 
	Regarding claim 7, Heinonen further teaches wherein the similarity indicator is a covariance between concentration changes of the first time curve and the second time curve (identification of simultaneous changes in two measured gas concentrations, gases being CO2 and O2; therefore the co-variance of the two measured gases is identified, Paragraphs 0008-0009).  Additionally, the NPL document cited above describes the method of calculating a value of co-variance between two curves for the purpose of correlation analysis between two curves).
	Regarding claim 8, Heinonen further teaches the step of comparing similarity indicator with a threshold value, wherein the detection of the leak is based on the threshold value comparison (when a leak occurs, the measured concentrations experience a simultaneous a change equal in magnitude towards the known ambient air values, which are 0.03% for CO2 and 20.9% for O2, Paragraph 0009).  
	Regarding claim 9, Heinonen further teaches the calibration of the threshold value based on a reference measurement at the ventilation system without a leak (the ambient air values of CO2 and O2 are based on known values, 0.03% for CO2 and 20.9% for O2, these values are based on a reference measurement of the two gases when no leak is present, approximately 6% for CO2 and 35% for O2, Figure 3 and Paragraph 0028). 
	Regarding claim 10, Heinonen further teaches further comprising the step of determining  a run time of the breathing gas mixture from the patient via a sample gas line to a patient gas module (see Figure 3 which displays the two measured gases with reference to time, Paragraph 0027; monitor device is configured to monitor gas concentrations in the breathing circuit by using a gas sampling line 16 which is connected to the patient sampling port 10 and intubation tube 11, connecting the patient with the breathing circuit, Paragraph 0001 and 0023, and Figure 1).
	Regarding claim 11, Heinonen further teaches the step of determining a run time of concentration changes in the breathing gas mixture; and determining a similarity indicator based on the run times (see Figures 3 and 4 which display CO2 and O2 concentration changes over time; identification of simultaneous changes in the two measured gas concentrations, the gases being CO2 and O2; therefore a degree of similarity between the two measured gases is identified and monitored over time, Paragraphs 0008-0009).
	Regarding claim 12, Heinonen further teaches comprising the step of determining of the run time based on concentration changes over time (see Figures 3 and 4 which display CO2 and O2 concentration changes over time; identification of simultaneous changes in the two measured gas concentrations, the gases being CO2 and O2; therefore a degree of similarity between the two measured gases is identified and monitored over time, Paragraphs 0008-0009).
	Regarding claim 14, Heinonen further teaches providing a program code for carrying out at least one of the steps of determining the first time curve, determining the second time curve, determining the statistical similarity indicator and detecting the leak (an algorithm may search for changes in CO2 and O2 values, and validates the magnitude of change towards the ambient value, detecting a leak, Paragraphs 0010-0011); and executing the program code is on a computer, on a processor or on a programmable hardware component (control device 17, Paragraph 0024).
	Regarding claim 17, Heinonen teaches a device for detecting a leak in a patient gas module (gas monitor means 15, Figure 1 and Abstract), which patient module (gas sampling port 10, Figure 1) suctions and analyzes a continuous sample gas stream from a ventilated patient (gas monitor means 15 includes a pump generating vacuum pressure and suctioning breathing gas through sampling line 16 for analysis, Paragraph 0023), the device comprising: a signal connection for receiving data of carbon dioxide concentration in a breathing gas mixture of the patient and receiving data of another gas concentration in the breathing gas mixture (gas sampling line 16 is used to measure and monitor CO2 gas concentration Paragraphs 0022-0025), which other gas is different from carbon dioxide (both CO2 and O2 are measured, Figure 3); and a processor connected to the signal connection and configured to (control device 17, Figure 1 and Paragraph 0024): determine a first time curve of a carbon dioxide concentration in a breathing gas mixture of the patient from the received data of carbon dioxide concentration (Figure 3 shows concentration curve of CO2 with respect to time and breath pattern, Paragraph 0027 and Figure 3); determine a second time curve of a concentration of the other gas in the breathing gas mixture gas of the patient from the received data of the other gas concentration (Figure 3 shows concentration curve of O2 with respect to time and breath pattern, O2 being a different gas from carbon dioxide, Paragraph 0027 and Figure 3); determine a similarity indicator between the first time curve and the second time curve (identification of simultaneous changes in the two measured gas concentrations, the gases being CO2 and O2; therefore a degree of similarity between the two measured gases is identified and monitored, Paragraphs 0008-0009); and detect the leak based on the similarity indicator (simultaneous changes of both measured gases toward a known ambient air concentration is indicative of a leak, Paragraphs 0008-0009; in other words, when both the measured gases simultaneously drop towards a known value, i.e. changing in a similar manner, this is indicative of a gas sampling leak).
	Although Heinonen describes a method of analyzing the similarity between two gas concentrations curves, Heinonen does not explicitly state this similarity being a statistical similarity indicator. 
	However, the information provided by the NPL document cited above describes the concept of statistically comparing two curves with one another, by calculating a value of co-variance between two curves, commonly known as correlation analysis.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinonen’s similarity determination to be a statistical measurement of co-variance between two curves, as taught by the NPL document, as preforming statistical correlation analysis between two curves is a commonly used method of comparing two curves that is well known in the art, and would provide a quantitative measurement of how similar or different the two gas concentrations are with respect to one another over time. 
	Additionally, although Heinonen describes a method of analyzing the similarity between two gas concentration curves for the purpose of detecting a leak, Heinonen is silent on the similarity corresponding to a phase shift between the first curve and the second curve.
	However, Von Blumenthal teaches a device and process for controlling a respirator (Abstract) which teaches comparing two gas concentration curves with respect to a phase shift between the two curves (the time curves of oxygen concentration and SPO2 are compared with one another on the basis of the locations of rising flanks, sloping flanks, max, min, zero passages and a time difference or phase shift is determined, Paragraph 0072).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Heinonen’s leak detection method to include the analysis of a phase shift between the two gas concentration curves, as this would provide a more comprehensive comparison of the two curves with regards to similarity and provide a means of determining any potential time lags between the two curves. 
	Regarding claim 18, Heinonen further teaches wherein the other gas is oxygen (concentration of O2 is measured, Paragraph 0009 and Figure 3).
	Regarding claim 19, Heinonen further teaches wherein the processor is further configured to compare the similarity indicator with a threshold value, wherein the detection of the leak is based on the threshold value comparison (control device 17 compares measured values to known reference values, Paragraph 0024; when a leak occurs, the measured concentrations experience a simultaneous a change equal in magnitude towards the known ambient air values, which are 0.03% for CO2 and 20.9% for O2, Paragraph 0009).  
	Regarding claim 20, Heinonen further teaches wherein the similarity indicator is a covariance between the first time curve and the second time curve of the concentrations (identification of simultaneous changes in two measured gas concentrations, gases being CO2 and O2; therefore the co-variance of the two measured gases is identified, Paragraphs 0008-0009).  Additionally, the NPL document cited above describes the method of calculating a value of co-variance between two curves for the purpose of correlation analysis between two curves).
	Regarding claim 21, Heinonen further teaches wherein the processor is further configured to determine a run time of the breathing gas mixture from the patient to a patient gas module, via a sample gas line (see Figure 3 which displays the two measured gases with reference to time, Paragraph 0027; monitor device is configured to monitor gas concentrations in the breathing circuit by using a gas sampling line 16 which is connected to the patient sampling port 10 and intubation tube 11, connecting the patient with the breathing circuit, Paragraph 0001 and 0023, and Figure 1).
	Regarding claim 22, Heinonen teaches a ventilation system comprising: a ventilation arrangement with a patient connection for ventilating the patient (monitor means 15 connected to ventilator, gas regulating unit, and/or vaporizer, Paragraph 0024); a patient gas module (gas sampling port 10, Figure 1) configured to suction and analyzes a continuous sample gas stream from the patient connection (gas monitor means 15 includes a pump generating vacuum pressure and suctioning breathing gas through sampling line 16 for analysis, Paragraph 0023), and to output data of carbon dioxide concentration in a breathing gas mixture of the patient and data of another gas concentration in the breathing gas mixture of the patient, which other gas is different from carbon dioxide (see Figure 3 showing output concentration data for both CO2 and O2); and a device for detecting a leak in a patient gas module (monitor means 15, Figure 1), the device comprising: a signal connection for receiving data of carbon dioxide concentration in a breathing gas mixture of the patient and receiving data of another gas concentration in the breathing gas mixture (gas sampling line 16, Figure 1), which other gas is different from carbon dioxide (see Figure 3 showing output concentration data for both CO2 and O2); and a processor connected to the signal connection (control device 17, Figure 1) and configured to: determine a first time curve of a carbon dioxide concentration in a breathing gas mixture of the patient from the received data of carbon dioxide concentration (Figure 3 shows concentration curve of CO2 with respect to time and breath pattern, Paragraph 0027 and Figure 3); determine a second time curve of a concentration of the other gas in the breathing gas mixture gas of the patient from the received data of the other gas concentration (Figure 3 shows concentration curve of O2 with respect to time and breath pattern, O2 being a different gas from carbon dioxide, Paragraph 0027 and Figure 3); determine a similarity indicator between the first time curve and the second time curve (identification of simultaneous changes in the two measured gas concentrations, the gases being CO2 and O2; therefore a degree of similarity between the two measured gases is identified and monitored, Paragraphs 0008-0009); and detect the leak based on the similarity indicator (simultaneous changes of both measured gases toward a known ambient air concentration is indicative of a leak, Paragraphs 0008-0009; in other words, when both the measured gases simultaneously drop towards a known value, i.e. changing in a similar manner, this is indicative of a gas sampling leak).
Although Heinonen describes a method of analyzing the similarity between two gas concentrations curves, Heinonen does not explicitly state this similarity being a statistical similarity indicator. 
	However, the information provided by the NPL document cited above describes the concept of statistically comparing two curves with one another, by calculating a value of co-variance between two curves, commonly known as correlation analysis.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinonen’s similarity determination to be a statistical measurement of co-variance between two curves, as taught by the NPL document, as preforming statistical correlation analysis between two curves is a commonly used method of comparing two curves that is well known in the art, and would provide a quantitative measurement of how similar or different the two gas concentrations are with respect to one another over time. 
	Additionally, although Heinonen describes a method of analyzing the similarity between two gas concentration curves for the purpose of detecting a leak, Heinonen is silent on the similarity corresponding to a phase shift between the first curve and the second curve.
	However, Von Blumenthal teaches a device and process for controlling a respirator (Abstract) which teaches comparing two gas concentration curves with respect to a phase shift between the two curves (the time curves of oxygen concentration and SPO2 are compared with one another on the basis of the locations of rising flanks, sloping flanks, max, min, zero passages and a time difference or phase shift is determined, Paragraph 0072).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Heinonen’s leak detection method to include the analysis of a phase shift between the two gas concentration curves, as this would provide a more comprehensive comparison of the two curves with regards to similarity and provide a means of determining any potential time lags
	Regarding claim 23, Heinonen further teaches wherein the other gas is oxygen (concentration of O2 is measured, Paragraph 0009 and Figure 3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heinonen (US 2008/0202526 A1) in view of Von Blumenthal (US 2010/0139659 A1), http://www.cybis.se/wiki/index.php/Correlation_analysis, and in further view of Pessala et al. (US 2015/0273172 A1):
	Regarding claim 13, Heinonen in view of Von Blumenthal and the NPL document cited above teach the process in accordance with claim 1, but is silent on the step of carrying out a pressure measurement at the ventilation system when a leak was detected.  
	However Pessala teaches a breathing apparatus and method for detecting a leakage in a gas sampling line (Abstract and Figure 1) that further comprises a step of carrying out a pressure measurement when a leak is detected (a reference pressure is measured with a pressure sensor 118 during the determination that a leakage has occurred at the sampling line 110, Paragraph 0041). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinonen’s leak detection system to include a pressure sensor that conducts a pressure measurement when a leak is detected, as taught by Pessala, as detecting pressure fluctuations would provide confirmation that a leak is present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                

/PHILIP R WIEST/Primary Examiner, Art Unit 3781